DETAILED ACTION

This action is in response to the application filed on 4/18/2022. 
      Claim 1 is pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/18/2022,  4/18/2022 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. (BENJAMIN BROSS et al. Versatile Video Coding (Draft 2)', JVET-K1001-v4, Joint Video Experts Team (JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, 2018.08.17, Hereinafter Bross) in view of Lu et al. (US 20160134870 A1; hereinafter Lu).
Regarding the claim 1, Bross discloses the invention substantially as claimed.

Bross discloses,
1. A video decoding method comprising:
when a ratio of a width and a height of a current block corresponds to one among 1:1, 1:4 and 4:1, determining that a flag is equal to a first value among a plurality of values;
See Page 62, determining the rectnorm value based on the width and height of the current block in equation 8-107. By the way, the rectnorm value is used to effectively change the determined scaling factor when determining the scaled values of the transformed coefficients in 8-111. Furthermore, see Page 1 Section 3.6 that discloses various different width/height ratio of blocks such as 1:1 (e.g. 4x4) etc.

when the ratio of the width and the height of the current block corresponds to one between 1:2 and 2:1, determining that the flag is equal to a second value among the plurality of values;
See Page 62, determining the rectnorm value based on the width and height of the current block in equation 8-107. By the way, the rectnorm value is used to effectively change the determined scaling factor when determining the scaled values of the transformed coefficients in 8-111. Furthermore, see Page 1 Section 3.6 that discloses various different width/height ratio of blocks such as 1:2 (e.g. 4x4) etc.

wherein the current block is obtained by splitting an upper block.

See Pages 16-19 Sections 6.3-6.4 disclosing splitting of blocks of samples which is understood to include upper as well as other portions of blocks subject to splitting.



Bross does not specifically disclose,
when the flag is equal to the first value, performing dequantization on the current block by using a dequantization scale value from among first dequantization scale values included in a first set corresponding to the first value; and

when the flag is equal to the second value, performing dequantization on the current block by using a dequantization scale value from among second dequantization scale values included in a second set corresponding to the second value, 

…

























Lu discloses,
when the flag is equal to the first value, performing dequantization on the current block by using a dequantization scale value from among first dequantization scale values included in a first set corresponding to the first value; and
“[0018]…Quantization is typically controlled by a quantization parameter (QP) value 
which is also communicated by the encoder to the decoder as part of the coded 
bitstream.  QP values are mapped to quantization scaling values via look-up 
tables or a pre-determined mapping function.  Quantization parameters typically 
can be adjusted at the picture, slice, or region level via QP adjustments or QP 
deltas…”

when the flag is equal to the second value, performing dequantization on the current block by using a dequantization scale value from among second dequantization scale values included in a second set corresponding to the second value, 
“[0018]…Quantization is typically controlled by a quantization parameter (QP) value 
which is also communicated by the encoder to the decoder as part of the coded 
bitstream.  QP values are mapped to quantization scaling values via look-up 
tables or a pre-determined mapping function.  Quantization parameters typically 
can be adjusted at the picture, slice, or region level via QP adjustments or QP 
deltas…”

wherein the dequantization scale value is determined using a quantization parameter.
“[0018]…Quantization is typically controlled by a quantization parameter (QP) value 
which is also communicated by the encoder to the decoder as part of the coded 
bitstream.  QP values are mapped to quantization scaling values via look-up 
tables or a pre-determined mapping function.  Quantization parameters typically 
can be adjusted at the picture, slice, or region level via QP adjustments or QP 
deltas…”


It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Lu and apply them on the teachings of Bross to utilize different lookup tables for determining the scale factors when determining the scale factors based on rectnorm in Bross (during coding and performing the reverse in decoding).
One would be motivated as Lu teaches the use of look up table which would have reduced the calculation cost as well known in the art and Bross teaches that in effect the scale factor needs to be modified (having different calculations and thus needing different look up tables) based on the height and width of the current block for increasing coding efficiency. 
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US 10986339 B2) and MIsra et al. (WO 2018142823 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481